Barnard, P. J.
On the 1st of April, 1885, the defendant took a deed from his father-in-law expressing a consideration of $4,000. On the 13th of April, 1885, Mary Reynolds executed to her father-in-law a mortgage on the premises conveyed to her by the deed for $2,500. The plaintiff owns the mortgage, and it has never been paid. The answer avers a want of consideration for
*20the mortgage. Ira C. Reynolds, the husband of Mary Reynolds, the grantee, testified that the deed was given to his wife by his'father, and that the mortgage was taken back so as to prevent the son from selling the place. The son Ira gave to his father a release of all claim on the estate of his father. The father testifies that he had advanced to his sum besides this deed, $2,000, and that the son had-his share, and that the mortgage was taken to be paid so as to preserve equity between his children. . The parties differ entirely. The papers support the mortgage. It appears that the father asked both his son and his son’s wife for the interest upon it. No claim was made by them that the mortgage was not a valid security. There is nothing in the evidence which would justify an appellate court in reversing the finding- that the mortgage was given for value, and was to be paid. Judgment affirmed, with costs.